Citation Nr: 1707477	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-47 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to April 2, 2012, in excess of 50 percent from April 2, 2012 to November 9, 2015, and in excess of 70 percent from November 10, 2015.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), prior to November 10, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1966 to January 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Philadelphia, Pennsylvania, which, in pertinent part, denied an increased disability rating in excess of 10 percent for the service-connected PTSD.  Subsequently, in an October 2009 rating decision of the Houston, Texas, RO, the Veteran was granted an increased PTSD disability rating of 30 percent.  An effective date of March 11, 2008, the date of claim, was assigned.  In November 2012, a Decision Review Officer (DRO) granted an increased disability rating of 50 percent for the service-connected PTSD, and effectuated the award as of April 2, 2012, thus creating a "staged" rating.  The Veteran's PTSD disability rating was again increased by the Houston, Texas, RO in a subsequent February 2016 rating decision.  An increased rating of 70 percent was assigned from November 10, 2015, the date of a VA mental health examination.  A TDIU was also granted from that date.

The instant matter was previously before the Board in February 2015.  At that time, the Board remanded the PTSD rating issue to schedule the Veteran for a new VA mental health examination and to obtain outstanding treatment (medical) records.  The issue of entitlement to TDIU was also remanded as it was inextricably intertwined with the PTSD rating issue.  Unfortunately, for the reasons discussed below, the issues on appeal must once again be remanded.  As such, the Board need not address remand order compliance required under Stegall v. West, 11 Vet. App. 268 (1998), at this time. 

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 Travel Board hearing in San Antonio, Texas.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Increased PTSD Rating

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During the course of this appeal, VA received various documents from the Vet Center in San Antonio, Texas.  A February 2009 letter from a Vet Center counselor reported that the Veteran needed assistance due to mental health symptoms of suicidal thoughts, depression, and sleep problems.  No supporting documentation and/or treatment records were included with the February 2009 letter.  Further, VA received the assessment section of a June 2009 San Antonio Vet Center mental health evaluation report.  The first eight pages of the report are missing, and there is no other Vet Center documentation for the period from February 2009 to June 2009, or for any time thereafter.

As it appeared that there were outstanding San Antonio Vet Center records, in the February 2015 Remand, the Board directed the AOJ to request the appropriate release from the Veteran so that it could obtain the outstanding Vet Center records.  In March 2015, the AOJ sent the Veteran a letter with the appropriate release forms attached and asked the Veteran to complete and return the documentation so that VA could obtain any Vet Center or other private mental health treatment records relevant to the appeal period.

The Veteran subsequently completed the attached release forms and returned them to the AOJ.  Under "Provider or Facility Name," the Veteran wrote, "all VA facilities in my records, as I have no other provider."  The Board notes that the Veteran had completed the release forms in this manner on a previous occasion.  As such, it appears to the Board that the Veteran believes the San Antonio Vet Center is part of VA, and that a separate release form is not required to allow VA to obtain the outstanding Vet Center records.  As such, remand is necessary to send the Veteran a new letter, along with the relevant release forms, explaining that VA needs a separate release to obtain the Vet Center records.

Additionally, at the December 2014 Travel Board hearing, the Veteran testified that a primary care physician set up the Veteran with a counselor named "Ms. L."  Per the testimony, the Veteran went to see Ms. L approximately one year earlier.  As such, on remand the AOJ should specifically ask the Veteran to provide Ms. L's contact information and the appropriate release so that VA may obtain any relevant outstanding treatment records.  Further, on remand the AOJ should obtain any outstanding VA treatment records for the period from January 2016.

TDIU

As noted in the Board's February 2015 Remand, at the December 2014 Travel Board hearing, the Veteran testified that the PTSD symptoms have prevented obtaining or maintaining substantially gainful employment.  As such, the issue of entitlement to a TDIU prior to November 10, 2015 is inextricably intertwined with the PTSD rating issue, and adjudication of entitlement to a TDIU for the period prior to November 10, 2015 must be deferred pending the proposed development discussed above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 1) that the Veteran provide the full name and contact information for the counselor Ms. L; and 2) that the Veteran complete the included release forms to allow VA to obtain any outstanding treatment records in the possession of Ms. L and/or the San Antonio Vet Center.

In the letter the AOJ should explicitly inform the Veteran that the San Antonio Vet Center is separate from the traditional VA Medical Centers, and that a release specific to the San Antonio Vet Center is required. 

Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's mental health, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected PTSD, not already of record, for the time period from January 2016.

3.  Then, readjudicate the issues of an increased disability rating for PTSD in excess of 30 percent prior to April 2, 2012, in excess of 50 percent from April 2, 2012 to November 9, 2015, and in excess of 70 percent from November 10, 2015, and entitlement to a TDIU prior to November 10, 2015.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




